Title: To Thomas Jefferson from Albert Gallatin, 28 November 1801
From: Gallatin, Albert
To: Jefferson, Thomas


Dear Sir
Nover. 28th. 1801.
Some days ago a letter from Mr Briscoe Collector at Nottingham (Patuxent Riv.) was communicated to you. It related to the arrival of a vessel without captain or papers, which under those circumstances was directed to be seized & dismantled and the cargos landed.
The Captain is now here, and I enclose his papers which are so far regular and the Collector’s letter enclosing the amount of the cargo—from whence it is inferred she was intended for the Slave trade.
The manifest of her cargo as entered at the custom house of Charleston agrees in every particular with the cargo found on board except in the articles of “glass beads” “hand cuffs,” chains & bolts which are omitted in the manifest. The vessel cleared from Charleston S.C. for Cape Verd, was by stress of weather obliged to put in the Chesapeak, & without stopping at Norfolk where the vessel belongs or going to Baltimore where the Captain went taking the papers along with him was left in an obscure harbour at the mouth of Patuxent—
Under those circumstances, is the prima facie evidence strong enough to induce giving directions to the dist. attorney of Maryland to libel the vessel? More evidence, from the mariners, who should on that account be secured, may come out in the trial. The Attorney general thinks we may proceed—Mr Steele has some doubts though upon the whole he does not object. The law of March 22d 1794 (Vol. 3d. page 22) is the only one which applies; and it seems to embrace a forfeiture only of the vessel & not of the cargo. As the case is pressing, as speedy an opinion as practicable would be acceptable
Respectfully Your most obt. Servt.
Albert Gallatin
